Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2021

                                      No. 04-21-00234-CV

                         IN THE INTEREST OF S.J.Z., CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01562
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The reporter’s record was due on June 7, 2021, but was not filed. On June 8, 2021, the
court reporter filed a notification of late record, requesting until June 18, 2021, to file the
reporter’s record. We GRANT the court reporter’s requested extension and ORDER the court
reporter to file the reporter’s record in this court on or before June 18, 2021. The court reporter
is reminded that this is an accelerated appeal of an order terminating the appellant’s parental
rights, which must be disposed of by this court within 180 days of the date the notice of appeal
was filed. See TEX. R. JUD. ADMIN. 6.2. Given the time constraints governing the disposition of
this appeal, further requests for extensions of time will be disfavored.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court